
	
		III
		112th CONGRESS
		2d Session
		S. RES. 604
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2012
			Mrs. Shaheen (for
			 herself, Ms. Ayotte,
			 Mr. Reid, Mr.
			 McConnell, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bingaman, Mr. Blumenthal,
			 Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Heller, Mr.
			 Hoeven, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota,
			 Mr. Kerry, Mr.
			 Kirk, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mr. Shelby, Ms.
			 Snowe, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Warren B. Rudman, former United States Senator for the State of New
		  Hampshire.
	
	
		Whereas Warren B. Rudman served in the United States Army
			 during the Korean War with the rank of Lieutenant, earning the Bronze Star for
			 action in combat as an infantry commander;
		Whereas Warren B. Rudman rendered exceptional service to
			 the State of New Hampshire as Attorney General for 6 years, an office to which
			 he brought honor;
		Whereas Warren B. Rudman served the people of New
			 Hampshire with distinction for 12 years in the United States Senate;
		Whereas Warren B. Rudman served the Senate as Chairman of
			 the Select Committee on Ethics in the 99th Congress;
		Whereas Warren B. Rudman served the Senate as Vice
			 Chairman of the Select Committee on Secret Military Assistance to Iran and the
			 Nicaraguan Opposition with impartiality and honesty;
		Whereas, while serving in the Senate, Warren B. Rudman
			 authored laws to support small business and reduce the budget deficits of the
			 United States;
		Whereas Warren B. Rudman co-founded the Concord Coalition
			 to educate the public about the dangers of Federal budget deficits;
		Whereas the hallmarks of Warren B. Rudman’s public service
			 were integrity, courage, and an unflagging commitment to the common good;
			 and
		Whereas, with the death of Warren B. Rudman, New Hampshire
			 and the United States have lost an outstanding lawmaker and public servant:
			 Now, therefore, be it
		
	
		That—
			(1)the Senate has
			 received with profound sorrow and deep regret the announcement of the passing
			 of the Honorable Warren B. Rudman, a former member of the United States
			 Senate;
			(2)the Senate
			 respectfully requests that Secretary of the Senate communicate this resolution
			 to the House of Representatives and transmit an enrolled copy thereof to the
			 family of the deceased; and
			(3)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the Honorable Warren B. Rudman.
			
